Citation Nr: 1732707	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to March 1975 and from March 1976 to March 1977.  He had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was previously before the Board in May 2015, at which time it was remanded for further evidentiary development.

The appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Following the Board's May 2015 remand, the Veteran was scheduled for a VA psychiatric evaluation to address his claim.  As the Veteran is an employee of the VA Medical Center (VAMC) in Albuquerque, his examination was scheduled to take place at the VAMC in El Paso, Texas.  Despite rescheduling attempts, the Veteran ultimately failed to report to the scheduled VA examination.

Generally, where, as here, a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (b) (2016).  However, an exception occurs when a veteran shows good cause for a failure to report.  See 38 C.F.R. 
§ 3.655 (a).

In an October 2015 letter to VA, the Veteran indicated that he was unable to attend VA examination appointments in El Paso because of car trouble and financial hardship.  He further explained that he was asked to contact an El Paso VAMC staff member who could provide him with payment or reimbursement for travel, but that after making multiple calls to the phone number given, he was unable to reach her.  After his original VA examination in El Paso was rescheduled, the Veteran was again asked to telephone a coordinator, but after attempts to do so, he was unable to contact anyone who could assist him with travel expenses. 

VA regulations provide for payment or reimbursement for beneficiary travel under certain circumstances.  See generally 38 C.F.R. Part 70 (VHA Beneficiary Travel Under 38 U.S.C.A. § 111).  In this regard, VA beneficiary travel is a payment for travel expenses incurred to help Veterans and other persons obtain care or services from the Veterans Health Administration (VHA).  See 38 C.F.R. §§ 70.1 -70.50 (2016); 38 U.S.C.A. § 111 (West 2014).  Persons eligible for beneficiary travel payments include veterans who travel to or from a VA facility or VA-authorized health care facility in connection with a scheduled compensation and pension examination or, if, under certain circumstances, the veteran is unable to defray the expenses of that travel.  38 C.F.R. § 70.10 (a).

Here, it is clear that the Veteran's transportation to and from scheduled VA examinations would meet the basic eligibility requirement for VA beneficiary travel payments under 38 C.F.R. § 70.10 (a). 

Accordingly, in light of his assertions that the primary reason for his failure to keep his VA examination appointments was the prohibitive cost of transportation, the Board finds that the Veteran has shown the requisite good cause for his failure to appear for the scheduled examinations.  See 38 C.F.R. § 3.655. 

Therefore, as a VA examination is necessary to allow the Board to make an informed decision on the disposition of the Veteran's claim, a remand is warranted.  

On remand, the AOJ should notify the Veteran of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and assist him in completing any necessary forms and/or submitting any necessary documentation.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative notice of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and provide him any necessary assistance in completing any required forms and/or submitting any crucial documentation.  See generally 38 C.F.R. Part 70 (2016) (VHA Beneficiary Travel Under 38 U.S.C.A. 
§ 111).

2.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated diagnostic tests and studies should be accomplished. All pertinent evidence of record must be made available to and reviewed by the examiner.

Based upon the examination results, the review of the record, and consideration of the Veteran's statements and contentions, the examiner should identify any behavioral changes in service that the examiner believes are evidence of the Veteran's claimed in-service personal assault.

In addition, the examiner should answer the following questions with respect to each acquired psychiatric disorder present during the period of the claim:

a) Is it at least as likely as not (that is, a 50 percent or greater probability) that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto either period of active duty?
b) With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance into either period of active duty service, the examiner is asked to address whether any such disability was clearly and unmistakably not aggravated (that is, not permanently worsened beyond its natural progression) during or as a result of service.  

In addressing such, if the examiner determines that there was an increase in severity of a pre-existing disorder during service, he or she should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disability.

c) With respect to any currently present disorder which the examiner believes was not present during military service, is it at least as likely as not (that is, a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service, to include any disciplinary action documented in his service personnel records and the reported episodes of sexual assault and harassment?

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




